COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, Decker and AtLee
              Argued at Richmond, Virginia
UNPUBLISHED




              THOMAS SYDNEY TURNER
                                                                                            MEMORANDUM OPINION* BY
              v.            Record No. 0826-17-2                                             JUDGE TERESA M. CHAFIN
                                                                                                  APRIL 17, 2018
              COMMONWEALTH OF VIRGINIA


                                              FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                                            Gregory L. Rupe, Judge

                                           Lauren Whitley, Deputy Public Defender, for appellant.

                                           Leah A. Darron, Senior Assistant Attorney General (Mark R.
                                           Herring, Attorney General, on brief), for appellee.


                            Thomas Sydney Turner was convicted of failing to re-register as a person convicted of a

              sexually violent offense in violation of Code §§ 9.01-902 and 18.2-472.1(B). On appeal, he

              contends the evidence failed to establish that he was previously convicted of a sexually violent

              offense, and therefore in violation of Code § 18.2-472.1(B). For the reasons that follow, we affirm

              the decision of the trial court.

                                                                               Background

                            On January 18, 2004 in Idaho, Turner, then twenty-one years of age, was convicted of

              “sexual abuse of a child under the age of 16,” pursuant to Idaho Code § 18-1506. As a result of

              this conviction, he was ordered to “register as a sex offender with the State of Idaho.” Turner

              moved to Virginia from Idaho in 2016. On March 3, 2016, Turner registered as a sex offender at




                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Virginia State Police (“VSP”) headquarters. At that time, he acknowledged in writing that when

VSP classified his Idaho conviction as non-violent or violent, he would be notified.

       A March 15, 2016 letter from VSP informed Turner that his Idaho offense had been

classified as “sexually violent.” The letter was returned unclaimed. On March 25, 2016, Turner

appeared at VSP headquarters to register a change of address. During that visit, Turner

acknowledged in writing that he had been classified by VSP as a sexually violent offender and

that he would be required to re-register every ninety days pursuant to Code § 9.1-904(A).

       Turner returned to VSP headquarters on March 29, 2016 to register another change of

address. He once more signed an acknowledgement that he was classified as a sexually violent

offender required to re-register every ninety days.

       On May 25, 2016, Turner visited VSP headquarters to re-register in advance of his June

1, 2016 re-registration date. He also reported a change of employment that day. Again, Turner

acknowledged in writing his classification as a sexually violent offender.

       Turner was notified by certified letter of his next re-registration date deadline, which was

August 30, 2016. He signed the form letter with his re-registration information on August 23,

2016, but it was not received by the Sex Offender & Crimes Against Minors Registry (“the

Registry”) until September 7, 2016. VSP Trooper Tim Hall began his investigation at that time.

       On October 27, 2016, Trooper Hall met with Turner. Turner stated that he was unsure of

the re-registration deadline, but indicated that he had re-registered. Hall indicated to Turner that

the Registry records revealed that Turner called the registry on August 11, 2016 to ask about the

re-registration deadline, and he was told that his re-registration date was August 30. Turner

replied that he believed he only had to re-register “once or twice a year” and that he had been

classified as a “non-violent offender” in Idaho. Turner was arrested for failing to re-register as a

violent sex offender.

                                                - 2 -
        At trial, Turner’s counsel objected to the sufficiency of the evidence, contending that the

Commonwealth failed to prove that Turner’s Idaho conviction was “similar” to a Virginia crime

constituting a sexually violent offense. Counsel argued that the Idaho statute was broad and

covered several offenses that would not be considered sexually violent in Virginia. Counsel

further contended that the Commonwealth failed to state on which section of the Virginia Code

Turner’s classification was founded. In response, the Commonwealth argued that the Idaho

sexual assault of a child statute was similar to Virginia’s aggravated sexual battery statute, and

that aggravated sexual battery was listed as a sexually violent offense pursuant to Code

§ 9.1-902(E).

        The trial court agreed with the Commonwealth and concluded that the Idaho statute was

substantially similar to a violent sexual offense in Virginia. The trial court convicted Turner of

the charged offense, and this appeal followed.

                                             Analysis

        On appeal, Turner asserts that the evidence at trial was insufficient because the

Commonwealth did not prove beyond a reasonable doubt that he was convicted of a sexually

violent offense as required by Code § 18.2-472.1(B). Turner further argues that without proof of

a sexually violent offense, he was in compliance with the Registry because he had registered

annually as a non-violent offender. See Code § 9.1-904(A). For the following reasons, we

affirm the decision of the trial court.

        The sole issue presented on appeal is whether Turner was required to re-register as a

violent sex offender every ninety days pursuant to Code § 9.1-904(A). This is a question of law

that involves the interpretation and application of Code § 9.1-902 and Code § 18.2-472.1.

Therefore, we review the trial court’s judgment de novo. Colbert v. Commonwealth, 47
Va. App. 390, 394, 624 S.E.2d 108, 110 (2006).

                                                 - 3 -
       While we endeavor to discern the “true intent of the legislature, and to adopt that sense of

the words which harmonizes best with the context, and promotes in the fullest manner the

apparent policy and objects of the legislature,” Tyszcenko v. Donatelli, 53 Va. App. 209, 216,

670 S.E.2d 49, 53 (2008) (quoting Colbert, 47 Va. App. at 394, 624 S.E.2d at 110), we typically

rely solely on the words used in the statute to evidence that intent, Va. Cellular LLC v. Va. Dep’t

of Taxation, 276 Va. 486, 490, 666 S.E.2d 374, 376 (2008).

       The General Assembly enacted the Sex Offender and Crimes Against Minors Registry

Act (“the Act”) expressly to “assist the efforts of law-enforcement agencies and others to protect

their communities and families from repeat sex offenders and to protect children from becoming

victims of criminal offenders by helping to prevent such individuals from being allowed to work

directly with children.” Code § 9.1-900. See also Colbert, 47 Va. App. at 395-96, 624 S.E.2d at

111. In order to further the objective of protecting the citizens of Virginia from sexual predators,

the General Assembly decreed that the provisions in the Act are to be “liberally construed to

effect the purposes hereof.” Code § 9.1-920. Depending on whether the offense is classified as

sexually violent, failure to register as required is a Class 1 misdemeanor or a Class 6 felony. See

Code § 18.2-472.1(A)-(B).

       Turner relies heavily on Johnson v. Commonwealth, 53 Va. App. 608, 674 S.E.2d 541

(2009), to support his argument. We find that Johnson is not applicable in this case. The

defendant in Johnson was not required to register as a sex offender where he was convicted in

North Carolina. Therefore, the court had to determine whether the statute under which the

defendant was convicted was similar to a Virginia offense listed in Code § 9.1-902(E). In this

case, however, Turner was required to register as a sex offender in Idaho, and thus, Code

§ 9.1-902(F) applies.




                                                - 4 -
       Per Code § 9.1-902(F), a “‘sexually violent offense’ as defined in this section . . .

includes . . . any offense for which registration in a sex offender and crimes against minors

registry is required under the laws of the jurisdiction where the offender was convicted.”

(Emphasis added). “When the language in a statute is clear and unambiguous, [this Court]

appl[ies] the statute according to its plain language.” Va. Polytechnic Inst. & State Univ. v.

Interactive Return Serv., 271 Va. 304, 309, 626 S.E.2d 436, 438 (2006) (citing HCA Health

Servs. v. Levin, 260 Va. 215, 220, 530 S.E.2d 417, 419-20 (2000)). Likewise, “[w]hen the

language of a statute is plain and unambiguous, we are bound by the plain meaning of that

statutory language.” Lee Cty. v. Town of St. Charles, 264 Va. 344, 348, 568 S.E.2d 680, 682

(2002) (citing Indus. Dev. Auth. v. Bd. of Supervisors, 263 Va. 349, 353, 559 S.E.2d 621, 623

(2002)). The language of Code § 9.1-902(F) is clear that if a person is convicted in another

jurisdiction of an offense requiring them to register on a sex offender and crimes against minors

registry, Virginia classifies them as a sexually violent offender. Therefore, they are required to

re-register every ninety days pursuant to Code § 9.1-904(A).

       Turner’s Idaho conviction order was entered into evidence at trial without objection. The

order proved that Turner was convicted of sexual battery of a child age sixteen or under. He

was, therefore, required to “register as a sex offender with the state of Idaho.” Turner

acknowledged that he was, in fact, a registered sex offender in Idaho. Upon his first registration

with VSP, Turner again acknowledged in writing that he had been convicted of an offense that

required him “to be placed on the Sex Offender and Crimes Against Minors Registry in the

jurisdiction of [his] conviction.”

       Turner was advised by letter on March 15, 2016 that his Idaho conviction had been

classified by VSP as a sexually violent offense. He was therefore required to re-register every

ninety days. Turner did not receive the letter, but he was advised of his classification as a

                                                - 5 -
sexually violent offender in person when he appeared at VSP on March 25, 2016. He also

acknowledged his classification in writing on that date. After March 25, 2016, all VSP

documents signed by Turner have the words “VIOLENT SEX OFFENDER” in all capital letters

at the top of the page.

       On March 29, 2016, Turner appeared in person at VSP headquarters and acknowledged

in writing that he had been classified as a violent sex offender and was required to re-register

every ninety days. On May 25, 2016, Turner visited VSP headquarters for his June 1, 2016

re-registration and again, signed an acknowledgement that he had been classified as a violent sex

offender.

       Turner’s next re-registration deadline was August 30, 2016, a date of which he was

notified by certified letter. He signed the re-registration form letter on August 23, 2016.

However, the Registry did not receive the form letter until September 7, 2016. Turner

knowingly failed to re-register as a violent sex offender on or before August 30, 2016.

Therefore, Turner was properly convicted under Code § 18.2-472.1(B), which provides

               Any person convicted of a sexually violent offense or murder, as
               defined in [Code] § 9.1-902, who knowingly fails to register or
               reregister, or who knowingly provides materially false information
               to the Sex Offender and Crimes Against Minors Registry is guilty
               of a Class 6 felony.

       The trial court’s ruling mirrored Turner’s arguments at trial in finding that the Idaho

statute “is a substantially similar statute as to what [Virginia has] for violent sexual offense.”

We find that the trial court erred in relying on the substantial similarity of the Virginia and Idaho

statutes in making its decision. Pursuant to the plain language of Code § 9.1-902(F), since

Turner was convicted of an offense in another jurisdiction – in this case, Idaho – that required

registry on the Sex Offender and Crimes Against Minors Registry, he was classified as a violent

sexual offender in Virginia. A substantial similarity analysis is not necessary. However, the

                                                 - 6 -
right result was ultimately reached in this case. “In instances where a trial court’s decision is

correct, but its reasoning is incorrect, and the record supports the correct reason, [the court will]

uphold the judgment pursuant to the right result for the wrong reason doctrine.” Haynes v.

Haggerty, 291 Va. 301, 305, 784 S.E.2d 293, 294 (2016). See also Rives v. Commonwealth, 284
Va. 1, 3, 726 S.E.2d 248, 250 (2012) (applying “right result for the wrong reason” doctrine

where the only issue was one of statutory interpretation). The record in this case supports a

finding that Turner knowingly failed to re-register as a violent sex offender within the ninety

days required. Therefore, the trial court properly found Turner guilty of violating Code

§ 18.2-472.1.

                                             Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed.

                                                                                            Affirmed.




                                                 - 7 -